Bennett, J. There is no difference'between the questions presented in this petition, and those in the case of Jones, ex parte, just decided, with the exception that he was convicted at a term of the Circuit Court, begun and held at Fort Smith, in the Fort Smith district of Sebastian county, in the State of Arkansas, on the 30th day of Api’il 1872, it being the second day of the April term of said year, at 10 o’clock a. m. It appears, from the transcript of the case filed, that the regular Circuit Judge, Hon. E. D. Ham, was not present at the time proscribed by law for opening the regular spring term of the Circuit Court, at Fort Smith, in the Fort Smith district, viz : on the fifth Monday after the fourth Monday in March, which would have been on the 29th day of April, 1872. It also appears that in obedience to See. 9, Art. 7, of the Constitution of the State, the attorneys of said court elected T. II. Barnes, Esq., as a Special Judge, to hold the court, who was qualified and presided at the trial of the petitioner. These proceedings, together with all the subsequent ones, appearing to be regular and at the time and place prescribed by law, the judgment and commitment are good and binding. Therefore, defendant Stow will be remanded back into the custody of George S. Scott, the'keeper of the penitentiary, to serve out his sentence according to law.